Mr. Justice Clark
delivered the opinion of the court, January 19th, 1885.
This is a proceeding by Alexander Patterson against the Pittsburgh & Western Railroad Company, for the assessment of damages for right of way under the general railroad law. The plaintiff is the owner, in fee, of two lots of ground in the sixth ward of the City of Allegheny, one used and occupied by him as a lumber yard, the other as a landing on the Ohio river. The line of the defendant’s road having been located upon both of these lots, viewers were appointed as directed by law, to assess the damages, and from their report au appeal was taken. At the trial of this appeal the counsel for the defendant proposed to show by a witness on the stand : “ That about and since the date of the location of the railroad, sales of river fronts in the vicinity of the Patterson property have been made, each having landing and mainland facilities equal to those of the Patterson landing, and the prices at which said sales were made; this in connection with other testimony in the case for the purpose of showing the value of the Pat*464terson landing and like landings in the vicinity.” This offer having been objected to was refused, and the refusal constitutes the first assignment of error.
It is well settled by numerous decisions of this court, that the proper measure of damages for lands taken for railroad purposes is the difference between the market value of the land before and after the appropriation of the right of way; and it seems to be equally well settled under the law of this state, that evidence of particular sales of alleged similar properties, under special circumstances, is inadmissible to establish market value : Searle v. Lackawanna R. R. Co., 9 Casey 57 ; Railroad Co. v. Hiester, 4 Wright 53 ; Railroad Co. v. Rose, 24 P. F. S. 362; Hays v. Briggs, 24 P. F. S. 373; Vanderslice v. City of Philadelphia, 7 Out. 102. The cases cited determine the question here raised, so directly, that any extended discussion of it here would be a mere repetition of what is there fully stated. The selling price of lands in the neighborhood at the time, is undoubtedly a test of value, but it is the general selling price, not the price paid for particular property. . The location of the land, its uses and products, and the general selling price in’the vicinity are the data from which a jury may determine the market value. The price which, upon a consideration of the matters' stated, the judgment of well informed and reasonable men will approve is the market value. A particular sale may be a sacrifice compelled b}r necessity, or it may be the result of mere caprice or folly ; if it be given in evidence it raises an issue collateral to the subject of inquiry, and these collateral issues are as numerous as the sales. The offer was to show particular sales, made about the time of the location of the railroad and since, of properties alleged to possess similar qualities, and equal facilities as landings; the consideration of each of such sales, therefore, involved necessarily not only the collateral issues already stated, but also a comparison of these various properties, with that in question, as well as with each other. Such a course of examination must inevitably lead rather to the confusion than to the enlightenment of the jury, on the'single matter for consideration. The introduction of evidence of particular sales is therefore not allowable under our decisions to establish market value.
The use to which the property has been or may be applied is proper for the consideration of the jury, in the estimate of its value, its adaptation for any particular purpose may enhance its market value, but the court was 'certainly correct in saying that the jury could not take into consideration any supposed loss to the plaintiff, of profits in his business. Such an assessment would be purely speculative, and a rule which *465justified it would lead to most ruinous results. If the property, by reason of its location or otherwise is especially adapted to any particular use to which it is applied, if it is worth more for that particular use than for any other, its mar Icet value will be measured accordingly.
We find no error in this record and the judgment is affirmed.